Citation Nr: 0106701	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND

The veteran had active service from May 1967 to March 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for hepatitis C.  In April 2000, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer. 

The veteran asserts that he incurred hepatitis C as a result 
of multiple inservice blood transfusions necessitated by his 
service-connected post-operative right leg fracture 
residuals.  In a September 1997 written statement, the 
veteran related that he had received multiple blood 
transfusions at the Cam Ranh Bay, Republic of Vietnam, and 
Okinawa, Japan, military medical facilities.  In a February 
1999 written statement, the veteran clarified that he was 
initially seen at the An Khe, Republic of Vietnam, field 
hospital; was next sent to the Cam Ranh Bay, Republic of 
Vietnam, military medical facility; and was subsequently 
transferred to the Ryukyu Army Hospital, Okinawa, Japan.  
Service medical records from the identified military medical 
facilities have not been incorporated into the claims file.  
When a veteran identifies clinical treatment associated with 
specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such 
action is not justified.  Dixon v. Derwinski, 3 Vet. App. 
261, 264 (1992).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that a search 
be made of the records of the An Khe, 
Republic of Vietnam, Army Field Hospital; 
the Cam Ranh Bay, Republic of Vietnam, 
military medical facility; and the Ryukyu 
Army Hospital, Okinawa, Japan, for any 
documentation pertaining to treatment of 
the veteran.  All material produced by 
the requested search should be 
incorporated into the record.  

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to all relevant VBA Fast Letters, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent the United States Court of 
Appeals for Veterans Claims (Court) 
decisions should be considered.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for hepatitis C.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


